Citation Nr: 1309521	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1971 to July 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing is of record. 

The Veteran's February 2013 written submission indicated that he had upcoming VA outpatient appointments for treatment of his ankles.  This evidence essentially establishes ongoing treatment for the Veteran's bilateral ankle disability, a fact which is already acknowledged by the Board in the decision below.  As such, it is redundant of documents already associated with the claims file; no prejudice will result to the Veteran if adjudication of his appeal proceeds.

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

1.  The Veteran's service treatment records do not show an injury to either ankle or a diagnosed ankle disability.

2.  The competent and probative evidence fails to link the Veteran's currently diagnosed bilateral ankle disability to his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a letter dated in September 2009 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  The case was last readjudicated in February 2013.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports.  In January 2012, a memorandum was associated with the Veteran's claims file indicating the unavailability of records from Rhein-Main Air Force Base in Frankfort, Germany, and Lindsey Air Station in Wiesbaden, Germany, and listing the multiple attempts made to obtain these records.  

Otherwise, the prior remand instructions to obtain other records were substantially complied with, to include obtaining any additional outstanding Social Security Administration (SSA) records, VA treatment records, and conducting the December 2011 VA examination to determine the nature of the claimed condition and an opinion as to the relationship to service.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in August 2011.  In Bryant v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Acting Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described the symptoms associated with his claimed condition.  At the Board hearing, his testimony revealed the existence of possible outstanding treatment records, and based on the subsequent Board remand, SSA records were obtained and a VA examination conducted.  As such, the Board finds that the hearing discussion did not reveal any evidence that might be available, but was not associated with the claims file, other than medical evidence that was to be procured. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2012).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2012).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all the evidence in the Veteran's claims file, including review of his electronic virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a bilateral ankle disability, manifested by pain and swelling that began during service.  Specifically, he states that he fractured each ankle at some point during service, although the specifics and severity of these alleged incidents has varied during the appeals period.  Most recently, during his December 2011 VA examination, he states he fractured the right ankle in 1973 while playing basketball, and fractured his left ankle in 1974 while playing basketball.   

The Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses pertaining to his ankles, no X-rays of either ankle, or any indication of in-service fractures.  The Board recognizes that his service treatment records from his time in Germany are unavailable; however, the report of his February 1975 separation examination does not reference any bilateral ankle disabilities or history of ankle injury.  

The earliest objective indication of a current bilateral ankle disability is in an August 2009 VA treatment record, at which time he complained of bilateral swollen ankles.  The VA treating physician did not specifically diagnose an bilateral ankle disability.  Thereafter, VA outpatient treatment records beginning in August 2009 show complaints of pain and swelling associated with his claimed bilateral ankle disability, but there are no etiological opinions provided in these treatment records.  

Also of record is a December 2010 physical examination conducted by a vocational rehabilitation center associated with the state of Colorado, Department of Human Services.  In listing his various disabilities, the Veteran reported that he broke his ankles during service.  On another, undated physical examination for the State of Colorado Department of Human Services, the Veteran stated that due to continuous ankle pain and other disabilities, he cannot stand more than 30 minutes at a time.  He asserts that the bilateral ankle pain is due to fractures from the 1970s.  There is no etiological opinion in these physical examinations.  

At the December 2011 VA examination, X-ray findings of the left ankle showed mild spurring, and possible bone island on the distal fibula; X-ray findings of the right ankle showed nondescript punctuate densities in the soft tissue over the medial malleous, and mild spurring at the ankle.  The examiner also noted oblique images obtained showed no evidence of a bony fracture, but did show degenerative changes at the ankle mortise joint; he diagnosed bilateral ankle degenerative joint disease.  

The evidence of record does not relate the Veteran's currently diagnosed bilateral ankle disability to his military service.  Following a physical examination of the Veteran, the examiner concluded that the bilateral ankle disability is less likely as not caused by or the result of an in-service injury, based on the absence of in-service treatment for the claimed fractures, X-rays showing no evidence of previous fractures, and the Veteran's inconsistent history of his injuries.  Specifically, the examiner stated the Veteran reported a left ankle fracture to one provider, bilateral fractures to another provider, and then a right ankle fracture with a left ankle sprain during the December 2011 examination.  Finally, the examiner stated that the mild arthritic changes in the Veteran's ankles were not uncommon for his age.  As this opinion was made after a review of the entire claims file and relevant history, including service treatment records, and the Veteran's report of suffering from bilateral ankle pain since service, and contains a clearly-stated rationale that is consistent with the available evidence, the Board has afforded the December 2011 VA opinion high probative value, especially as there is no probative opinion to contradict it.

The Veteran is competent to testify to experiencing ankle pain, to include the approximate date on which it onset.  However, to the extent that the Veteran believes that his current bilateral ankle disability is related to service, as a lay person, he has not established that he has specialized training sufficient to render such an opinion; the diagnosis and etiology of bilateral ankle disabilities, especially degenerative joint disease, requires medical testing and expertise to determine.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Veteran's assertions as to the diagnosis or etiology of his current disorder are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds the December 2011 VA medical opinion to be more probative than the Veteran's lay assertions.

Moreover, the Veteran's contention that his bilateral ankle symptomatology has existed since service is inconsistent with the remainder of the record.  While VA treatment records are of record beginning in 2006, the Veteran first mentioned symptomatology related to his bilateral ankle disability in August 2009, more than 30 years after his service separation; while noting his in-service injury, he indicated at that time that he had only experienced ankle pain for the last month.  Because there are records dated prior to August 2009 in which he does not report symptomatology, while seeking treatment for symptomatology of various other conditions, an assertion of continuity of symptomatology is simply not supported by the record, and his contentions to that effect are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  In any event, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current bilateral ankle disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Ultimately, the Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions regarding the onset of any current bilateral ankle disability and its relationship to service.  For these reasons, service connection for a bilateral ankle disability is not warranted.

In reaching the conclusions above, the Board has considered the benefit of the doubt.  However, as the preponderance of the evidence is against the Veteran's claim, it must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.  



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


